DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 33 and 35 are objected to because of the following informalities: “an SiC” should be changed to “a SiC”.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-31, 41-42, 46-47, and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (U.S. Patent No. 9,147,599).
Regarding to claim 30, Nakajima teaches a method for manufacturing a semiconductor device comprising (the method steps are not claimed to impart in a specific order):
a step of preparing a semiconductor wafer source which includes a first main surface on one side, a second main surface on the other side and a side wall connecting the first main surface and the second main surface (Fig. 8(a), element 2c, column 13, line 5; Fig. 9(a), element 2c);
a mounting step that a back face-side supporting member which is formed a disk-shaped substrate having a larger size than the semiconductor wafer source is fitted on the second main surface of the semiconductor wafer source for making a wafer-attached structure (Fig. 8(b), element 14, column 13, lines 4-6, substrate 14 having a larger size than the semiconductor wafer source 2c, the wafer and the substrate having disk shape; Fig. 9(a), element 16);
an element forming step of setting a plurality of element forming regions on the first main surface of the semiconductor wafer source of the wafer-attached structure, and forming a semiconductor element at each of the plurality of element forming regions (Fig. 8(b), elements 4, column 12, line 64; Fig. 9(a), elements 4,); and
a wafer source separating step of cutting the semiconductor wafer source from a thickness direction intermediate portion along a horizontal direction parallel to the first main surface, and separating the semiconductor wafer source into an element formation wafer and an element non-formation wafer after the element forming step (Fig. 8(c)-(d), column 13, lines 13-17; Fig. 9(d), column 14, lines 11-13).
Regarding to claim 31, Nakajima teaches the wafer source separating step includes laser light irradiating process that the laser light is focused on a thickness direction intermediate portion of the semiconductor wafer source and the laser light is irradiated toward the semiconductor wafer source and is moved along a horizontal direction parallel to the first main surface of the semiconductor wafer source (column 12, lines 65-67; column 14, lines 1-3).
Regarding to claim 41, Nakajima teaches a mounting step that a front face-side supporting member which is formed a disk-shaped structure having a larger size than the semiconductor wafer source is attached onto the first main surface of the semiconductor wafer source after the element forming step and before the source separating step (Fig. 9(c), mounting step that front face-side supporting member 14 which is formed a disk-shaped structure having a larger size than the semiconductor wafer source is attached onto the first main surface of the semiconductor wafer source after the element forming step, shown in Fig. 9(a), and before the source separating step, shown in Fig. 9(d)).
Regarding to claim 42, Nakajima teaches a mounting step that a front face-side supporting member having a smaller size than the semiconductor wafer source is attached onto the first main surface of the semiconductor wafer source (Fig. 9(c), a mounting step that front face-side supporting member 14 having small size, in thickness direction, than the semiconductor wafer source is attached onto the first main surface of the semiconductor wafer source after the element forming step, shown in Fig. 9(a), and before the source separating step, shown in Fig. 9(d)).
Regarding to claim 46, Nakajima teaches the front face-side supporting member includes SiC (silicon carbide) (column 13, lines 66-67).
Regarding to claim 47, Nakajima teaches the front face-side supporting member includes a disc-shaped glass plate (column 13, lines 66-67).
Regarding to claim 50, Nakajima teaches a method for manufacturing a semiconductor device comprising (the method steps are not claimed to impart in a specific order):
a step of preparing a semiconductor wafer source which includes a first main surface on one side, a second main surface on the other side and a side wall connecting the first main surface and the second main surface (Fig. 9(a), element 2c, column 14, line 6);
an element forming step of setting a plurality of element forming regions on the first main surface of the semiconductor wafer source, and forming a semiconductor element at each of the plurality of element forming regions (Fig. 9(a), elements 4, column 13, lines 62-63);
a mounting step that a front face-side supporting member which is formed a disk-shaped substrate having a larger size than the semiconductor wafer source is attached onto the first main surface of the semiconductor wafer source after the element forming step (Fig. 9(a), element 16, column 14, lines 19-20, front face-side supporting member 16 having a larger size than the semiconductor wafer source 2c, the wafer and the supporting member having disk shape); and
a wafer source cutting step that the semiconductor wafer source is cut from a thickness direction intermediate portion along a horizontal direction parallel to the first main surface, wherein the wafer source cutting step includes laser light irradiating process that the laser light is focused on a thickness direction intermediate portion of the semiconductor wafer source and the laser light is irradiated toward the semiconductor wafer source and is moved along a horizontal direction parallel to the first main surface of the semiconductor wafer source (Fig. 9(b), element 5, column 14, lines 1-3), further comprising:
a mounting step that a back face-side supporting member which is formed a disk-shaped substrate having a larger size than the semiconductor wafer source is fitted on the second main surface of the semiconductor wafer source (Fig. 9(c), element 14, column 13, lines 4-6, back face-side supporting member 14 having a larger size than the semiconductor wafer source 2c, the wafer and the back face-side supporting member are disk-shaped); and
a wafer source separating step that the semiconductor wafer source is separating into an element formation wafer and an element non-formation wafer (Fig. 9(d), column 14, lines 16-18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (U.S. Patent No. 9,147,599), as applied to claims 30-31 above, in view of Celler (U.S. Patent No. 9,761,493).
Regarding to claim 32, Nakajima does not disclose the semiconductor wafer source includes SiC (silicon carbide). Celler teaches a semiconductor wafer source includes SiC (Fig. 2C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima in view of Celler to includes SiC in the semiconductor wafer source in order to make the process useful for applications in power electronic. 
Regarding to claim 33, Nakajima as modified results in the semiconductor wafer source is made of a SiC monocrystal semiconductor wafer (wafer for making electronic device are monocrystal semiconductor wafers).
Regarding to claim 34, Nakajima as modified results the back face-side supporting member has physical properties relatively close to those of the semiconductor wafer source. (Nakajima, column 9, lines 3-6, supporting member is SiC. As being modified, the wafer source is also SiC, thus the back face-side supporting member has physical properties relatively close to those of the semiconductor wafer source).
Regarding to claim 35, Nakajima teaches the back face-side supporting member is made of a SiC monocrystal semiconductor wafer (wafer for making electronic device are monocrystal semiconductor wafers).
Regarding to claim 36, Nakajima teaches the laser light is irradiated onto the semiconductor wafer source via the back face-side supporting member (column 14, lines 1-2).
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (U.S. Patent No. 9,147,599), as applied to claim 30 above.
Regarding to claim 37, Nakajima is silent as to distance D between a peripheral edge of the semiconductor wafer source and a peripheral edge of the back face-side supporting member. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a distance D between a peripheral edge of the semiconductor wafer source and a peripheral edge of the back face-side supporting member to be more than 0 mm and not more than 10mm in order to provide sufficient support, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (U.S. Patent No. 9,147,599), as applied to claim 30 above, in view of Wei et al. (U.S. Patent No. 9,576,835).
Regarding to claim 38, Nakajima does not disclose the back face-side supporting member has a first supporting edge portion and a second supporting edge portion. Wei teaches a back face-side supporting member has a first supporting edge portion and a second supporting edge portion (Fig. 5, back face-side supporting member 31 has a first supporting edge portion, left, and a second supporting edge portion, right). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima in view of Wei to configure a first supporting edge portion and a second supporting edge portion, and chamfered portion in the back face-side supporting member in order to increase stability. 
Regarding to claim 39, Wei teaches the first supporting edge portion and the second supporting edge portion each includes a chamfered portion which is chamfered (Fig. 5).
Regarding to claim 40, Wei teaches the back face-side supporting member has a first supporting main surface which is flat and is surrounded by the chamfered portion, the first supporting main surface is larger than the semiconductor wafer source (Fig. 5).
Claims 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (U.S. Patent No. 9,147,599), as applied to claim 30 above, in view of Celler (U.S. Patent No. 9,761,493).
Regarding to claim 48, Nakajima does not disclose a wafer source reuse step of reusing the element non-formation wafer as a new semiconductor wafer source after the wafer source separating step, and forming a new semiconductor element on a cut surface of the new semiconductor wafer source. Celler teaches a wafer source reuse step of reusing the element non-formation wafer as a new semiconductor wafer source after the wafer source separating step, and forming a new semiconductor element on a cut surface of the new semiconductor wafer source (column 9, lines 18-19, lines 60-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakajima in view of Celler to reuse the wafer source in order to reduce manufacturing cost. 
Regarding to claim 49, Celler teaches a polishing step of polishing the cut surface of the new semiconductor wafer source after the wafer source separating step and prior to the step of forming the new semiconductor element wherein the new semiconductor element is formed in the cut surface of the new semiconductor wafer source after the polishing step (column 8, lines 55-58).
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. Patent No. 9,576,835) in view of Lesk et al. (U.S. Patent No. 5,927,993).
Regarding to claim 51, Wei teaches a wafer-attached structure comprising:
a semiconductor wafer source having a first main surface as an element forming source and a second main surface positioned on the opposite side of the first main surface, and having a thickness sufficient to be cut along a horizontal direction parallel to the first main surface from a thickness direction intermediate portion (Fig. 5, element 11; column 6, line 17); and
a supporting member having a first supporting main surface attached to the second main surface of the semiconductor wafer source and a second supporting main surface positioned on the opposite side of the first supporting main surface (Fig. 5, element 31; column 6, line 17), wherein 
the supporting member has a supporting side wall connecting the first supporting main surface and the second supporting main surface, the supporting member includes a first supporting edge portion and a second supporting edge portion (Fig. 5, supporting member 31 has a supporting side wall which is sidewall of the recess, the supporting member 31 includes supporting edge portions in left and right sides of the recess),
the first supporting edge portion connects the first supporting main surface and the supporting side wall, the second supporting edge portion connects the second supporting main surface and the supporting side wall (Fig. 5). 
Wei’s wafer has an orientation notch mark which indicates a crystal orientation of the semiconductor wafer (Fig. 3).
Wei does not disclose the semiconductor wafer source has a first orientation flat mark which indicates a crystal orientation of the semiconductor wafer source, and the supporting member has a second orientation flat mark which indicates a crystal orientation of the supporting member.
Lesk teaches wafer has a first orientation flat mark which indicates a crystal orientation of the semiconductor wafer source (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wei in view of Lesk to configure the semiconductor wafer source having a first orientation flat mark which indicates a crystal orientation of the semiconductor wafer source and the supporting member having a second orientation flat mark which indicates a crystal orientation of the supporting member in order to perform alignment.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Owada (U.S. Patent No. 9,087,873) in view of Lesk et al. (U.S. Patent No. 5,927,993).
Regarding to claim 52, Owada teaches a wafer-attached structure comprising:
a semiconductor wafer source having a first main surface as an element forming source and a second main surface positioned on the opposite side of the first main surface, and having a thickness sufficient to be cut along a horizontal direction parallel to the first main surface from a thickness direction intermediate portion (Figs. 14A-B, element 10);
a supporting member having a first supporting main surface attached to the second main surface of the semiconductor wafer source and a second supporting main surface positioned on the opposite side of the first supporting main surface (Figs. 14A-B, element 40); and
a bonding layer which bonds the semiconductor wafer source and the supporting member at a boundary region between the semiconductor wafer source and the supporting member, wherein the bonding layer is transparent with optics ((Figs. 14A-B, element 30, adhesive 30 is transparent to a certain wavelength of light. Since the claim does not specify a level of transparency and range of wavelength of light to be transmitted, the requirement is inherently met).
Owada does not disclose the semiconductor wafer source has a first orientation flat mark which indicates a crystal orientation of the semiconductor wafer source, and the supporting member has a second orientation flat mark which indicates a crystal orientation of the supporting member.
Lesk teaches wafer has a first orientation flat mark which indicates a crystal orientation of the semiconductor wafer source (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Owada in view of Lesk to configure the semiconductor wafer source having a first orientation flat mark which indicates a crystal orientation of the semiconductor wafer source and the supporting member having a second orientation flat mark which indicates a crystal orientation of the supporting member in order to perform alignment.
Allowable Subject Matter
Claims 43-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 43, the prior art fails to anticipate or render obvious the claimed limitations including “the front face-side supporting member is attached to the first main surface of the semiconductor wafer source via a double-sided adhesive tape” in combination with the limitations recited in claims 30 and 41.
Regarding to claim 45, the prior art fails to anticipate or render obvious the claimed limitations including “the front face-side supporting member has a single-sided adhesive tape on the side for attaching onto the first main surface of the semiconductor wafer source” in combination with the limitations recited in claims 30 and 41.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467. The examiner can normally be reached M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU A VU/Primary Examiner, Art Unit 2828